4. Belarus (vote)
Madam President, the rationale of this amendment is to raise awareness of recent cases of repression in Belarus. My oral amendment is just to add one more name - that of a young democratic activist who was kidnapped on 6 December this year - to the list of names listed in this amendment.
So it will read as follows: after mentioning Zmitser Dashkevich, I would like to add 'and Yauhen Afnahel on 6 December 2009'. This is just adding one more person to the list of those who are being harassed by the Belarusian Government.